 
 
I 
111th CONGRESS 2d Session 
H. R. 6248 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2010 
Mr. Honda introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To stimulate collaboration with respect to, and provide for coordination and coherence of, the Nation’s science, technology, engineering, and mathematics education initiatives. 
 
 
1.Short titleThis Act may be cited as the Elevating Science, Technology, Engineering, and Mathematics Education Act of 2010. 
2.DefinitionsIn this Act: 
(1)The term agencies or agency means the following Federal agencies: Environmental Protection Agency, Department of Agriculture, Department of Commerce, Department of Defense, Department of Education, Department of Energy, Department of Health and Human Services, Department of Labor, Department of the Interior, National Aeronautics and Space Administration, National Oceanic and Atmospheric Administration, National Science Foundation, the National Institutes of Health, and the National Institute of Standards and Technology, and other Federal agencies with STEM education programs.  
(2)The term NSERR means the National STEM Education Resource Repository.  
(3)The term OSTP means the Office of Science and Technology Policy in the Executive Office of the President.  
(4)The term STEM means science, technology, engineering, and mathematics.  
3.Office of Science, Technology, Engineering, and Mathematics Education within the Department of Education 
(a)Assistant SecretarySection 202 of the Department of Education Organization Act (20 U.S.C. 3412) is amended in subsection (b)(1)— 
(1)in subparagraph (E) by striking and at the end;  
(2)by redesignating subparagraph (F) as (G); and  
(3)by inserting after subparagraph (E) the following: 
 
(F)an Assistant Secretary for Science, Technology, Engineering, and Mathematics Education (who may be referred to as the Assistant Secretary for STEM Education); and .  
(b)OfficeTitle II of the Department of Education Organization Act is amended by adding at the end the following: 
 
221.Office of Science, Technology, Engineering, and Mathematics Education 
(a)In generalThere shall be in the Department of Education an Office of Science, Technology, Engineering, and Mathematics Education (which may be referred to as the Office of STEM Education), to be administered by the Assistant Secretary for STEM Education appointed under section 202(b).  
(b)ResponsibilitiesThe Assistant Secretary of STEM Education, acting through the Office, shall have the following responsibilities: 
(1)Coordinating and overseeing all STEM education efforts within the Department.  
(2)Preparing the annual budget for all STEM education programs within the Department.  
(3)Managing the following programs: Math and Science Partnerships, Math Now, Math Skills for Secondary Students, Minority Science and Engineering Improvement, Teachers for a Competitive Tomorrow, Upward Bound Math-Science, and all other functions of the Department with a focus on STEM education, including where appropriate the National Science and Mathematics Access Retain Talent (SMART grants), the Teacher Education Assistance for College and Higher Education (TEACH grants), and the Academic Competitiveness grants.  
(4)Consulting with other offices within the Department that have a STEM education focus, including those managing the Carl D. Perkins Career and Technical Education grant programs.  
(5)Representing the Department as a member of the National Science and Technology Council’s Committee on Science, Subcommittee on Education and Workforce Development, and serving as the principal interagency liaison for STEM education programs at the Department unless otherwise designated by the Assistant Secretary.  
(6)Ensuring access to equal educational opportunity for every individual so as to increase, to the maximum extent possible, the participation and advancement of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) in the STEM disciplines.  
(7)Promoting the development and implementation of quality, scientifically valid STEM teacher preparation and to provide technical assistance to support STEM learning.  
(8)Providing support to institutions of higher education and other institutions and organizations with effective informal STEM education programs to improve teacher preparation and teacher professional development by ensuring emphasis on promising practices and exemplary programs in STEM education.  
(9)Providing support to local education agencies or to mathematics and science partnerships involving local education agencies, to implement effective STEM education instruction and exemplary programs that employ promising practices.  
(10)Consulting regularly with the State Consortium on STEM Education with regard to developing STEM education policy and providing technical support.  
(11)Conducting a biennial symposium emphasizing engaging students in STEM disciplines that are identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) inviting stakeholders that include, but are not limited to— 
(A)expert STEM teachers;  
(B)State Consortium on STEM Education and additional States;  
(C)business and industry partners;  
(D)institutions of higher education;  
(E)institutions and organizations with an informal STEM education focus; and  
(F)Federal agencies with STEM education programs.  
(12)Providing periodic public statements on the status of STEM education in the Nation.  
(13)Informing the Secretary, policymakers, the professional societies of STEM teaching professionals and STEM practitioners about the effectiveness of STEM-related education research and programs operated within the Department.  
(14)Sharing scientifically valid education research and promising practices and exemplary programs with the National STEM Education Resource Repository. .  
(c)Evaluation and reportThe Assistant Secretary for STEM Education shall conduct an independent evaluation, through grant or by contract, of the STEM education programs administered by the Department, at least every 5 years, which shall include— 
(1)conducting an assessment of STEM education activities within the Department by using the evaluations and reports of these programs to determine these programs’ impact on— 
(A)the quantity of students seeking STEM degrees disaggregated by subject area and according to section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b);  
(B)student academic achievement with consideration of problem solving, critical thinking, collaboration, and other higher order thinking skills;  
(C)improving STEM teacher quality, quantity, and retention; and  
(D)improving promising teaching practices that show evidence of fostering student innovation; and  
(2)the preparation and submission of a report on the results of the evaluation described in paragraph (1) to the Committee on Health, Education, Labor, and Pensions and the Committee on Science of the Senate, the Committee on Education and Labor and the Committee on Science and Technology of the House of Representatives and the Committees on Appropriations of the Senate and House of Representatives.  
(d)Authorization of appropriationsThere are authorized to be appropriated $1,500,000 to carry out this section for fiscal year 2011 and such sums as may be necessary for each fiscal year thereafter.  
4.State Consortium on Science, Technology, Engineering, and Mathematics Education 
(a)In generalFrom amounts made available to carry out this section, the Secretary of Education, acting through the Office of STEM Education, shall award a grant to establish one voluntary State Consortium on Science, Technology, Engineering, and Mathematics Education (which may be referred to as the State Consortium on STEM Education).  
(b)Peer review and selectionThe Secretary shall— 
(1)establish a peer-review process to assist in the review and approval of the grant proposal under this section;  
(2)appoint individuals to participate in the peer-review process who are educators and experts in identifying, evaluating, and implementing effective STEM education programs and practices, including areas of teaching and learning, educational standards and assessments, professional development, curriculum, increasing the participation of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 10 1885a or 1885b), English language learners, and special education including recognized exemplary teachers and school administrators who have been recognized at the state or national level for exemplary work and/or contributions to the STEM education field;  
(3)approve one grant from those submitted under this section not later than 120 days after the date of the submission unless the Secretary determines that the grant proposals submitted do not meet the requirements of this section;  
(4)if only one grant proposal is submitted, not decline to approve the grant proposal before— 
(A)offering the Consortium an opportunity to revise the Consortium proposal; and  
(B)providing the Consortium with technical assistance in order to submit a successful application; and  
(5)direct the Inspector General of the Department to review the process used for screening the individuals appointed to the peer-review process so as to avoid both financial conflicts of interest and non-financial interests that would impair objectivity in peer review, as well as the objectivity of process used in reviewing and awarding the grant under this section, and report the findings to Congress.  
(c)Amount of grant 
(1)In generalExcept as provided under paragraph (2), the grant awarded to the consortium under this section shall be not more than $20,000,000.  
(2)Additional fundsFor each fiscal year of the grant period, the Secretary of Education shall award to the consortium awarded a grant under this section $1,750,000 for each additional State that is a member of the consortium beyond the minimum 5 States required under subsection (d).  
(d)Eligibility requirementTo be eligible to receive a grant under this section, the consortium shall include at least 5 States considering the need to provide an equitable geographic representation of the United States, according to the regional divisions used by the Bureau of the Census.  
(e)Use of grant fundsThe consortium shall use the grant funds awarded under this section for the following purposes: 
(1)To establish the State Consortium on STEM Education.  
(2)To convene an Interstate Council on Science, Technology, Engineering, and Mathematics Education (which may be referred to as the Interstate Council on STEM Education) that includes a diverse group of individuals representing a variety of perspectives on STEM education, the STEM disciplines, business, curriculum, assessments, English language learners, and special education, including— 
(A)representatives from States that shall include not less one State Governor, one Chief State School Officer, and one representative of a State educational agency or their designee;  
(B)representatives from local educational agencies (LEAs) that shall include not less than one current school administrator, and three expert STEM educators that represent early childhood, elementary, middle, and secondary school perspectives;  
(C)not less than 4 representatives from STEM education and the STEM fields at institutions of higher education that include community colleges, and public and private four-year institutions of higher education;  
(D)not less than one representative from a STEM education professional organization, such as but not limited to the National Science Teachers Association, the National Council for Teachers of Mathematics, those representing engineering educators, career and technical education, and organizations that represent underrepresented communities in STEM; and  
(E)not less than one representative from each of the following categories of relevant STEM related organizations: informal STEM education, business and industry, a STEM disciplinary or professional society, private or corporate foundations, youth-serving organizations, and other relevant organizations.  
(3)To support at least one full-time staff member for each State.  
(4)To share STEM education research, promising practices and exemplary programs, and programs through the NSERR.  
(f)FunctionsThe State Consortium on STEM Education— 
(1)shall establish small working groups comprised of members of the State Council on STEM Education and outside experts in appropriate fields consulting widely to address the functions outlined in this subsection;  
(2)shall identify points of weakness and strength among State STEM education efforts, prioritize strategies for addressing problem areas, and communicate State needs to the STEM Education Committee within the OSTP and the Assistant Secretary for STEM Education;  
(3)if the Secretary determines that significant work in the areas described in subparagraphs (A) and (B) is not already underway— 
(A)shall develop rigorous common content standards in STEM education for grades prekindergarten through grade 12 reflecting common elements between disciplines with consideration of— 
(i)established international standards and 21st Century Skills; and  
(ii)the needs of English language learners and special education students;  
(B)shall develop innovative STEM assessment practices that include a substantial proportion of extended constructed response items, such as performance-based measures, that measure higher order thinking skills and understanding, application and transferability knowledge, problem solving, analysis, and synthesis, and include administration through a variety of modalities, such as audio-visual and interactive technology;  
(C)may establish and strengthen partnerships between two-year colleges and minority serving institutions and research institutions to provide STEM students at two-year colleges and minority serving institutions (MSIs) expanded degree possibilities and opportunities to access research facilities and mentors including but not limited to— 
(i)conducting a needs assessment of how to enhance the flow of STEM students from two-year colleges and MSIs to research institutions; and  
(ii)establishing articulation agreements that shall address pathways and credit transfers between the institutions; and  
(D)may improve and align STEM preservice teacher training among the member States, including but not limited to developing common— 
(i)STEM preservice teacher training degree programs;  
(ii)STEM teacher credentials; and  
(iii)alternative pathways to STEM teacher certification;  
(4)if the Secretary determines that significant work in the areas described in subparagraphs (A) and (B) of paragraph (3) is already underway, shall carry out the activities described in subparagraphs (D) and (E) of such paragraph;  
(5)shall develop and implement strategies to integrate STEM education into other subject areas, such as language arts, social studies, physical and health education, music and other performing arts, and environmental education;  
(6)shall identify and utilize, to the maximum extent possible, the expertise and resources of educators, institutions of higher education, business and industry, and Federal agencies in the development and implementation of functions outlined in this subsection;  
(7)shall develop strategies to increase the participation and success of individuals identified in section 33 or 34 of the Science and Engineering Equal Opportunities Act (42 U.S.C. 1885a or 1885b) in STEM fields with consideration of first generation students;  
(8)shall issue periodic reports on the status of STEM education in the States;  
(9)shall make STEM education research, promising practices and exemplary programs, and effective STEM programs widely available through the NSERR;  
(10)may promote and develop curriculum tools and professional development for in-service teachers that foster innovation and inventiveness;  
(11)may evaluate the impact that STEM education professional development organizations have on classroom instruction and student learning in member States;  
(12)may provide technical support to States who are members of the Consortium to establish or strengthen existing P–16 and/or P–20 Councils and to align secondary school graduation requirements with the demands of 21st century postsecondary education endeavors and support P–16 education data systems established by States and in section 6401 of the America COMPETES Act (Public Law 110–69; 121 Stat. 668; 20 U.S.C. 9871), and serve as a resource center for the STEM Education efforts of P–16 and/or P–20 Councils;  
(13)may develop STEM Career Awareness Programs in collaboration with school guidance counselors that reflect the projected STEM workforce needs of the 21st century that may include mentoring programs and STEM professional outreach; and  
(14)may develop STEM-related workforce education and training programs to enhance the skills of workers to meet the needs of business and industry.  
(g)Outside fundsThe State Consortium on STEM Education shall be permitted to accept and solicit outside funds.  
(h)Evaluation and reportThe State Consortium on STEM Education shall conduct periodic independent evaluations, by grant or by contract, of the State Consortium on STEM Education’s effectiveness at accomplishing the functions outlined in subsection (f), which shall include— 
(1)an assessment of the impact of such activities on STEM teaching and learning; and  
(2)the preparation and submission of a report on the results of the evaluation described in paragraph (1) to the Assistant Secretary of STEM Education.  
(i)Prohibitions 
(1)In generalIn implementing this section, the Secretary may not— 
(A)endorse, approve, or sanction any STEM curriculum designed for use in any school; or  
(B)engage in oversight, technical assistance, or activities that will require the adoption of a specific STEM program or instructional materials by a State, local educational agency, or school.  
5.STEM Education Resource Alliance 
(a)In generalFrom amounts made available to carry out this section, the Secretary of Education, acting through the Office of STEM Education, shall make a grant to the National Science Digital Library to establish the STEM Education Resource Alliance. The STEM Education Resource Alliance shall be composed of representatives from each agency and industry stakeholders. The STEM Education Resource Alliance shall have 2 co-chairs selected by the members of the Alliance. The co-chairs shall serve for a 3-year term. No individual may serve as a co-chair for more than 1 consecutive term.  
(b)Use of grant amountsThe National Science Digital Library shall use the grant funds to provide basic operational support to the STEM Education Resource Alliance, including maintenance, office space, equipment, personnel, and other operational costs.  
(c)ResponsibilitiesThe STEM Education Resource Alliance shall have the following responsibilities: 
(1)Coordinating and organizing— 
(A)scientifically valid STEM education research;  
(B)STEM education programs— 
(i)that demonstrate promising practices; or  
(ii)are exemplary, in terms of content or resources; and  
(C)STEM education resources.  
(2)Integrating existing STEM education collections, teacher professional development opportunities, and student programs available through the Federal Government, State initiatives, or national experts, including the Science Education Resource Center, Research from Institutions of Higher Education, Regional Education Centers (labs, comprehensive centers, and technical assistance centers), Applied Math and Science Repository, and Education Resources Information Center (ERIC).  
(3)Working with industry to develop a uniform format for submissions to the NSERR, such as summaries, metadata, contact information for questions, examples of successful implementation, and other information necessary to develop applications that enhance learning and teaching.  
(4)In collaboration with relevant STEM education experts, developing criteria for inclusion in the NSERR of resources, research, promising practices, and exemplary programs, including requirements relating to evaluation by experts at the principal originating agency.  
(5)Publishing, not later than 180 days after the date of the enactment of this Act, the criteria developed under paragraph (4).  
(6)Ensuring that STEM education resources, research, promising practices, and exemplary programs meeting the criteria developed under paragraph (4) are included in the NSERR (to be digitally housed at a location determined by the Chief Information Officer of the United States) and made widely available at no cost in a useful format.  
(7)Working with the Office of Science and Technology Information at the Department of Energy to ensure “www.scienceeducation.gov” serves as the central portal to STEM education resources and promising practices across the Federal Government.  
(8)Providing to the National Science Digital Library, not less than annually, updates of policies and procedures to accommodate the requirements of new and emerging technologies.  
(d)Outside fundsThe STEM Education Resource Alliance shall be permitted to accept and solicit outside funds.  
(e)Federal Advisory Committee Act not To applyThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the STEM Education Resource Alliance.  
(f)Authorization of appropriationsThere are authorized to be appropriated $1,500,000 to carry out this section for fiscal year 2011 and such sums as may be necessary for each fiscal year thereafter.  
 
